DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on December 9, 2021 have been received and entered. Claims 1-12 19-22, 27-29 have been canceled, while claims 13, 26, 30, 47-52 have been amended. Claims 13-18, 23-26, 30-54 and 55 are pending in the application.
Election/Restriction
Applicant’s election of claims 13-18, 23-26 that correspond to earlier claims (13-18) invention of group II in the reply filed on July 20, 2016 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration election of species requirement between different species are hereby withdrawn.
Claims 41-45 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2016.
 Claims 13-18, 23-26, 30-40, 46-54 and 55 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2021, 06/22/2021, 8/25/2021, 9/17/2021, 10/20/2021 and 02/01/20222 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Allowable Subject Matter
The following representative claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim is presented to applicant for consideration: 
A method for isolating a cell that comprises nucleic acid encoding an antigen-specific antibody comprising an immunoglobulin (Ig) polypeptide chain comprising a human variable region, and produces said antigen-specific antibody, the method comprising, the method comprising:
immunizing  a transgenic mouse  with the antigen, wherein the mouse genome comprises a homozygous immunoglobulin heavy chain (IgH) locus comprising a plurality of unrearranged 
wherein said homozygous IgH locus comprises in 5' to 3' transcriptional orientation: (i) unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3' JH gene segment, (ii) a chimeric J/C intron comprising human JC intronic DNA downstream of and joined with said human 3' JH gene segment, which is joined with a truncated mouse JC intronic DNA, wherein said mouse JC intronic DNA comprises DNA of an IgH locus of a 129 strain mouse which is joined with and upstream of a mouse C enhancer, and (iii) said enhancer and said C region, wherein said human 3' JH is less than 1 kb upstream of said human/mouse chimeric DNA junction, wherein said enhancer of part (iii) is a mouse enhancer;
wherein said plurality of unrearranged human V gene segments, D gene segments and J gene segments in said IgH locus are operatively linked to said C region such that said transgenic mouseproduces a plurality of antibodies specific for said antigen comprising a chimeric Ig heavy chain comprising a plurality of human heavy chain V regions; 
wherein said genome comprises all or part of the mouse IgH variable region DNA inverted with respect to its native chromosomal orientation upstream of said unrearranged human IgH variable region gene segments; wherein expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region is inactive in said mouse, wherein said transgenic mouse is capable of breeding with a second transgenic mouse, said second transgenic mouse having a genome comprising a homozygous IgH Page 19 of 25Appl. No. 14/040,427locus comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of and operably linked to a constant (C) region comprising an endogenous C segment of an IgH locus, to provide subsequent generation mice comprising in their genome a homozygous IgH locus comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of a constant (C) region comprising an endogenous C segment of an IgH locus and operably linked to the C region, and wherein said transgenic mouse expresses antigen-
isolating a cell comprising nucleic acid encoding said human IgH chain variable region operably linked to said mouse IgH chain constant region, and (ii) expresses said encoded human IgH chain variable region; 
or 
isolating polypeptide comprising a human immunoglobulin (Ig) variable region of an antigen-specific antibody, and/or nucleic acid encoding a polypeptide comprising said human variable region from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region, and (ii) expresses said encoded human IgH chain variable region; wherein said human IgH chain variable region is of said transgenic mouse immunized with said antigen.

New -Claim Rejections-35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15-18, 23-26, 30-40, 53-54 and 55  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323), as evidence by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74) and Jackson Laboratory Recourse Manual, 2007, 1-29), and Tanamachi et al. (W02007/117410, IDS).
Claim interpretation: The only active method step of the independent claims is to "providing a cell comprising nucleic acid encoding and/or producing said polypeptide comprising said human variable region and isolating from said cell said polypeptide and/or nucleic acid encoding said human IgH variable region. " (e.g. Claim 13, 7, 48-50) or isolating a cell that comprises nucleic acid encoding an antigen-specific antibody (clam 30, 51-52).  The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose 
With respect to claims 13, 15, 17-18, 23-26, Murphy et al teach a method of isolating polypeptide comprising human immunoglobulin variable region said method comprising , (c) preparing a cell (hybridoma) expressing the antibody comprising human Ig variable  region a from the genetically modified mouse stimulated with the antigen; isolating from said cells polynucleotide encoding the human heavy and light chain immunoglobulin variable regions of the hybrid antibody from the hybridoma; operably linking in a cell the DNA encoding the human heavy chain immunoglobulin variable region) with the DNA encoding a human heavy chain immunoglobulin constant region on (see claim 2 of ‘323), wherein said human variable region is of a transgenic mouse having a homozygous genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15, col. 23, lines 5 to col. 24, lines 1-10)). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will 
With respect to the recitation wherein the human IgH chain variable region is from a nucleic acid isolated from a transgenic mouse, the instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7) may be a cDNA (page 129, lines 1-3). Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (page 52, lines 14-26). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region. Murphy et al disclosed the step of contacting a transgenic mouse with said antigen (page 52, "antigenic stimulation"), said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising: i) unrearranged human immunoglobulin heavy chain variable region gene segments; ii) human D gene segments, iii)  human JH gene segments, iv) a mouse J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ, and v) an endogenous murine constant CH gene segment (Figures 4A-B; page 44, lines 5-18) meeting the limitation of claim 13).
It is further disclosed that said C region comprises mouse Cμ and said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (page 44, lines 5-7); and vi) wherein endogenous mouse heavy chain variable region expression is reduced or prevented, human IgH variable region gene segments, to wit, the endogenous variable region gene segments are replaced in whole with the homologous orthologous human variable region gene segments (page 10, lines 16-19).
Murphy et al further contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (page 45, lines 24-28). It should be noted that claims do not require transgenic mouse to be male and given that transgenic mouse 
The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising nucleic acid encoding the human IgH variable region is thus-isolated, said mouse also being functional to breed with another said mouse (Claim 13) is not viewed as positively limiting the claimed thus-isolated nucleic acid encoding the human IgH variable region. 
It is further disclosed that Stevens employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74), therefore, expression of IgH heavy chain comprising endogenous mouse variable region implicitly be reduced or prevented.  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9). Stevens teaches essentially the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences (see page 74, col. 2, para. 1, figure 2). 

    PNG
    media_image1.png
    349
    514
    media_image1.png
    Greyscale

Regarding claim 18, 35-40, it is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). 
Regarding, claims 53-55, Murphy discloses that in situ replacement can be achieved, for example, by “creating an insertion (human variable region gene segments) into the original [mouse IgH] locus” without removing any endogenous mouse IgH DNA (Murphy col. 12, 6-10, ‘323). Such insertion by in situ replacement shifts remaining endogenous mouse variable region DNA upstream of its inserted human IgH variable segments as required by claims. It is emphasized that at least in one embodiment the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claim. Further, one of ordinary skill in the art would have concluded that in situ replacement of mouse variable region DNA with human variable region DNA, as taught by Murphy, would result in movement of mouse IgH variable region DNA along the chromosome. Thus, Murphy teaches a transgenic mouse including “all or part of said mouse IgH variable region DNA is away from its native position. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus.
producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (page 45, lines 24-28) but differs from claimed invention by not explicitly disclosing a mouse is capable of breeding with another said transgenic mouse to provide germline transmission of said chimeric immunoglobulin heavy chain locus to subsequent generation and providing B cell hybridoma. 
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  
Regarding, claims 16-18, 31-34, Tanamachi further teaches method can further comprise isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host animal Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 20, lines 25-30).  Tanamachi teaches generating hybridomas by using splenocytes and/or lymph node cells from immunized mice can be isolated and fused to an appropriate immortalized cell line, such as a mouse myeloma cell line. It is further disclosed that hybridoma generation may be carried out directly from B cells of obtained from the host animal (see page 20, lines 1-15).
prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens and Tanamachi to modify the method of isolating a polypeptide comprising human Ig variable region and/or a nucleic acid encoding a polypeptide comprising said human variable region  using the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human variable gene segments and , a chimeric JC intron comprises human JC intron contiguous with a mouse JC intron that would be positioned in a region intervening 3’ human J segment and upstream of mouse enhancer  and such would be obvious modification of known method of inactivate the expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region as evident from the teaching of Murphy and  Tanamachi, with a reasonable expectation of success, to isolate cells comprising nucleic acid encoding and producing polypeptide comprising said human Ig variable region from said immunized mouse disclosed in Murphy, at the time of the instant invention., with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of skill in the art would have been expected to have a reasonable expectation of success in immunizing  the homozygous transgenic mouse whose genome comprises a human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments  and Cmu regions to isolate a nucleic acid  encoding polypeptide or a polypeptide comprising human Ig variable region  because prior art successfully reported  isolating polypeptide and/or nucleic acid encoding  human immunoglobulin variable region from a  cell (hybridoma) expressing the antibody comprising human Ig variable  region a from the genetically modified mouse stimulated with the antigen as in Murphy. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 13, 14, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Jackson Laboratory Recourse Manual, 2007, .
The teaching of Murphy, Stevens et al, Tanamachi have been described above and relied in same manner here. The combination of references differs from claimed invention by not disclosing isolating B cells to provide affinity matured antibody. 
Lonberg cure the deficiency by reporting isolating B lymphocytes from the transgenic mouse, (c) identifying mouse IgG isotype immunoglobulin molecules that bind to the predetermined antigen expressed by the B lymphocytes; and (d) isolating the IgG isotype immunoglobulin molecules that bind to the predetermined antigen, whereby a somatically mutated antibody that binds to the predetermined antigen is obtained from the B lymphocytes of step (c) (claim 1 in ‘552). It is further disclosed that structure of the antibody molecule on the cell surface changes in two ways: the constant region switches to a non-IgM subtype and the sequence of the variable region can be modified by multiple single amino acid substitutions to produce a higher affinity antibody molecule. During hypermutation, the rearranged DNA is mutated to give rise to new clones with altered Ig molecules. Those clones with higher affinities for the foreign antigen are selectively expanded by cells, giving rise to affinity maturation of the expressed antibody. Clonal selection typically results in expression of clones containing new mutation within the CDR1, 2 and/or 3 regions. Grosveld provided guidance with respect to generating B-cell hybridomas; selecting cells expressing antigen-specific heavy chain antibody; and isolating antigen-specific recombined affinity matured heavy chain-only antibody (see claims and para. 144 example 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to subject the isolated antibody for affinity maturation process following target antigen or exposure would combine the teachings of Murphy, Stevens , Tanamachi,  and Lonberg/Grosveld to modify the method of Murphy  by subjecting the isolated antibody to affinity maturation to provide affinity matured antibody as described by Grosveld/Lonberg, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because having V(D)J recombination and in vivo selection provides a critical advantage over the generation of antibody fragments from phagemid libraries using phage display. It is known from the Murphy/Stevens that hybridoma KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 30, 46-47, 49 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323), Tanamachi et al. (W02007/117410, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Retter et al (J Immunol 2007; 179:2419-2427, NCBI Accession No. AJ851868) and Ravetch et al (Cell, 1981, 27 583-591) and Adams (Genomics. 2005 December; 86 (6):753-8, art of record).
The teaching of Murphy, Stevens and Tanamachi have been described above and relied in same manner here. The combination of references do not teach using cell from a mouse whose genome comprises homozygous IgH locus comprises in 5' to 3' transcriptional orientation: (i) unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3' JH gene segment, (ii) a chimeric J/C intron comprising human JC intronic DNA downstream of and joined with said human 3' JH gene segment, which is joined with mouse JC intronic DNA, wherein said mouse JC intronic DNA comprises DNA of an IgH locus of a 129 strain mouse which is joined with and upstream of a mouse C enhancer, and (iii) said enhancer and said C region, wherein said human 3' JH is less than 2 kb upstream of said human/mouse chimeric DNA junction, wherein said enhancer of (iii) is a mouse enhancer; wherein said plurality of unrearranged human V gene segments, D gene segments and J gene segments in said IgH locus are operatively linked to said C region
(see 1 kb scale bar, figure 1A) (limitation of claim 59).
However, combination of references does not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron.
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi disclose human/mouse chimeric DNA junction containing a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi further teaches method can further comprise isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host animal Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 20, lines 25-30).  Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJ regions and insertion 
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy with Tanamachi, Aguilera and  Adams to modify the method of isolating a polypeptide comprising human Ig variable region and/or a nucleic acid encoding a polypeptide comprising said human variable by  modifying the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi using  sv129 mouse strain as suggested by Adams to produce antigen specific antibody or antigen binding fragment thereof and/or isolating nucleic acid encoding human IgH in response to an antigen exposure, with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 48, 50 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323), Tanamachi et al. (W02007/117410, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Retter et al (J Immunol 2007; 179:2419-2427, NCBI Accession No. AJ851868), Ravetch et al (Cell, 1981, 27 583-591), Adams (Genomics. 2005 December; 86 (6):753-8, art of record) and Oberdoerffer et al (Nucleic Acids Res. 31: e140, 2003;, IDS).
The teaching of Murphy, Stevens, Tanamachi and Adam have been described above and relied in same manner here. The combination of references does not teach wherein in said mouse germline DNA comprises all or part of a mouse heavy chain variable region inverted with respect to said heavy chain constant region or part of a mouse heavy chain variable region absent to render expression of Ig heavy chains comprising a mouse variable region reduced.
However, at the time of the instantly claimed invention, Oberdoerffer et al taught the unidirectional inversion of a mouse V DJ sequence to switch to expression of a different mouse VDJ sequence (page 2, col 2, Results: Figure 1). The VDJ switch cassette is targeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer d al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus. to provide for
expression of other VDJ sequences.
It would have been obvious to one of ordinary skill in the art to reduce the rearrangement
of endogenous VDJ regions with endogenous C regions when producing chimeric antibodies in
the transgenic mice by inserting the human VDJ DNA between the mouse constant region and
the last, 3'-most human J region by use of inversion as a means of inactivating endogenous VDJ
sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly
claimed, with a reasonable expectation of success because at the time of the instant invention the
ordinary artisan recognized that increasing the distance between genes reduces the likelihood for

aware of the fact that the recombination in a modified immunoglobulin locus would favor
proximal genes. The instantly recited inversion is a design choice amounting to combining prior
art elements according to known methods to yield predictable results. One of ordinary skill in the
art would be motivated to do so because Oberdoerffer et al explicitly reported that wide-spread
use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant argues that unlike the mouse recited in the methods of the instant base claims 13, 26 and 30, the mouse recited in the methods of base claims 47-52 require the additional limitations of e wherein said mouse JC intronic DNA comprises DNA of an IgH locus of a 129 strain mouse; wherein said human 3’ JH is less than 1 kb (or 2kb) upstream of said human/mouse chimeric DNA junction;  claims 48, 50 and 52 only--wherein said genome comprises all or part of the mouse IgH variable region DNA inverted with respect to its native chromosomal orientation upstream of said unrearranged human IgH variable region gene segments; The mouse recited in the methods of base claims 47, 49 and 51, are the same as base claims 48, 50 and 52 without the inversion aspect. Murphy teaches of insertion without corresponding deletion does not apply to Murphy’s chimeric IgH loci instead teaches replacement and/or direct substitution.  Applicant disagree with the rejection arguing Tanamachi et al. of the random integration into mouse genome of the below construct which does not comprise unrearranged mouse VH gene segments, nor mouse D gene segments nor mouse JH gene segments, is not applicable to the claims 47, 49 and 51 which require wherein said genome comprises all or part of the mouse IgH variable region DNA upstream of its native chromosomal position. Murphy does not teach mice homozygous at the IgH locus, as claimed, that are capable of breeding to produce subsequent generation of mice. As acknowledged by Macdonald (US 20120322108), mice generated by the 
In response to applicant’s argument that the Murphy do not teach insertion without corresponding deletion does not apply to Murphy’s chimeric IgH loci instead the teaching is limited to replacement and/or substitution, it is noted that one of ordinary skill in the art would have concluded that in situ replacement of mouse variable region DNA with human variable region DNA, as taught by Murphy, would result in movement of mouse IgH variable region DNA along the chromosome. Thus, Murphy teaches a transgenic mouse including “all or part of said mouse IgH variable region DNA is away from its native position.” Accordingly, specifying that the mouse IgH variable region DNA is away from its native position does not distinguish Claim over the prior art.
In response to applicant’s argument pertaining to inversion, it is noted that Oberdoerffer et al taught the unidirectional inversion of a mouse V DJ sequence to switch to expression of a different mouse VDJ sequence (page 2, col 2, Results: Figure 1). The VDJ switch cassette is targeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus. to provide for expression of other VDJ sequences. It would have been obvious to one of ordinary skill in the art to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'-most human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse lgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success because at the time of the instant invention the ordinary artisan recognized that increasing the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes.
In response, as an initial matter, as indicated supra, the only active method step of the independent claims is to "providing a cell comprising nucleic acid encoding and/or producing human variable region is of a transgenic mouse. " (e.g. Claim 13).  The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a chimeric immunoglobulin heavy chain locus, from which a human variable region or a cell comprising a human IgH chain variable region is provided and polypeptide and/or nucleic acid encoding said human IgH variable region is isolated from said cells. The recitation of using human variable region is of a transgenic mouse having a genetically altered genome comprising is not viewed as positively limiting the instantly claimed thus-providing cells comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, to wit, thus-obtained nucleic acid and/or thus-obtained polypeptide comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid. The method in which the thus-obtained nucleic acid and/or the thus-obtained polypeptide comprising a human immunoglobulin heavy (IgH) chain, that is expressed from the generically recited host cell is immaterial to their patentability. Applicant fails to establish a patentable distinction between the claimed and cited products and therefore the method in which the thus-obtained nucleic acid and/or the thus-obtained polypeptide comprising a human IgH variable region of antigen specific antibody, that is expressed from the generically recited host cell is immaterial to their patentability. The genomes of the mouse of Murphy et al comprises a chimeric human/mouse IgH locus comprising at least one human V, D, and J gene segments operably linked to the endogenous mouse Eu and endogenous mouse IgH constant gene segments (Figure 4). Murphy further teaches immunizing the transgenic mouse in order to generate antigen-specific antibodies (e.g. page 14, line 29). Murphy et al clearly recover a nucleic acid encoding the human/mouse chimeric IgH  antibody chain comprising the human IgH chain variable region (hVH), so as to clone it and/or express it in a host cell, and wherein said host cell  expressing said antibody or antigen-binding fragment thereof from said nucleic acid encoding said human IgH chain variable region, may be, e.g. a 
In response to applicant's argument that Tanamachi et al. of the random integration into mouse genome that does not comprise unrearranged mouse VH gene segments, nor mouse D gene segments nor mouse JH gene segments , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Tanamachi is applied to the extent they create a human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works (see col. 27, line 31 to col. 28). Applicant’s argument is not persuasive because. Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). 
Aguilera provides evidence that the intronic Eμ enhancer is less than 1kb from the 3' J gene segment (Figure lB). Thus, it is structurally obvious that the recombination of the human immunoglobulin V-D-J genes retaining the endogenous mouse intronic Emu enhancer will result in a 3 '-most JH gene segment that is contiguous with mouse intronic JC DNA at a human DNA/mouse DNA joinder point wherein the 3'-most JH gene segment is less than 2kb and/or less than 1kb of the junction point.
 Applicant’s argument that mouse used in claimed method are capable of breeding with another said mouse and relying on Friedrich's declaration is not persuasive because it fails to address any structural and/or functional difference to the thus-isolated nucleic acid encoding the human IgH variable region produced from the transgenic mouse of prior art as compared to the transgenic mouse of claim 1. The fertility of the homozygous mouse is not relevant to the production human/mouse chimeric IgH molecules comprising human VDJ regions and a mouse C region in response to antigen stimulation.  The declaration is silent and fails to provide and/or o wit, a cDNA, that necessarily came from a mouse being functional to breed with another said mouse tha as required by base claims as opposed to cDNA encoding the human IgH variable region that came from a mouse being non-functional to breed with another said mouse. The independent claim recites one active step of providing a cell comprising nucleic acid encoding and/or producing said polypeptide comprising said human variable region and isolating from said cell said polypeptide and/or nucleic acid encoding said human IgH variable region, wherein said human variable region is of a transgenic mouse. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed in preceding section. It is emphasized that isolation of nucleic acid encoding human IgH is from mouse to be male or female, and neither of which require the mouse to be from any subsequent generation including 4th generation line-breeding as disclosed in the declaration.  Murphy et al contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (col. 21, lines 35-42). In the instant case, claim as written read on a method that uses nucleic acid encoding IgH from a transgenic mouse contacted with an antigen, wherein the transgenic mouse may be a female mouse (emphasis added). The recitation mouse also being functional to breed with another said mouse (independent claims) is not viewed as positively limiting the claimed thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody comprising the human IgH chain variable region is thus-obtained absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is assumed that equivalent products, to wit, thus-obtained nucleic acid comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid. In response to applicant’s argument pertaining to reasons of allowance in ‘461 application, it is noted that Examiner has indicated allowable subject matter that require positive recitation of the breeding limitation in the method of using mouse previously allowed in ‘461, which patentably distinguishes over the art of record in this application.
Maintained- Double Patenting
s 13-18, 23-26, 30-54 and 55 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 177 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘177 using the method disclosed in the Stevens to produce antigen-specific antibody for the reasons of record.  
Claims 13-18, 23-26, 30-54 and 55 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) for the reasons of record.  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘827 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘827 using the method disclosed in the Stevens to produce antigen-specific antibody.  
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147-148, 169, , 245, 282,  346-349, 351, 357-363 of copending Application No. 13310431 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 431 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘431 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, of copending Application No. 14056434 and  14056434. Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 434 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘434 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
s 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-4, 6-7, 10, 13-15, 17, 23 and 28-43 of copending Application No. 14750870.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method as claimed in the 870 overlap with the method as claimed in the instant application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 14-15, 17-35 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 405 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘405 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 13-18, 23-26, 30-54 and 55 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of 9434782 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) for the reasons of record.  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 782 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘782 using the method disclosed in the Stevens to isolate polypeptide and/or nucleic acid and cells as claimed.
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP 7605237).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘700 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘700 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 313-18, 23-26, 30-54 and 55  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504236 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘236 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘236 using the method disclosed in the Stevens to produce antigen-specific antibody.
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 13-18, 23-26, 30-54 and 55 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locust. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of 
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Response to arguments
Applicant disagree with the rejection arguing that Stevens is at beast vague in terms of which moue is used to generate the antibodies disclosed in their working example. Without an evidentiary teaching that Stevens teaches a mouse having the instant recited chimeric IgH locus does not render the claim obvious.  Applicant's argument(s) has been fully considered, but is not persuasive. 
It should be noted that although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in multiple patents or applications are specifically used in the method claimed in the instant application. It is noted that transgenic mouse contacted an antigen recites the transgenic mouse produces a plurality of chimeric IgH chains in response to antigen stimulation ( claim 1 ), and the utility of the claimed transgenic mouse is to generate, and thus obtain, a polypeptide comprising a human immunoglobulin (Ig) variable region of an antigen-specific antibody, and/or nucleic acid encoding a polypeptide comprising said human variable region or a cell that comprises nucleic acid encoding an antigen-specific antibody comprising an immunoglobulin (Ig) polypeptide antigen specific antibody, the method comprising the step of contacting said transgenic mouse with an antigen (Abstract). The 
The human/mouse chimeric immunoglobulin heavy chain locus of' issued patent and publications appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the use of transgenic mouse of instant application. The claims in patents differ from claimed invention by not explicitly disclosing exposing an antigen to the transgenic moues. The issued patent and Stevens Patents teach “([m]ethods for administering antigen directly to a transgenic mouse whose genome comprises a chimeric locus was routine and known in art (column 9, lines 19-23). As described by the Stevens Patent, also see Tanamachi). The teaching of Stevens clearly show how to isolate nucleic acid from said antigen contacted mouse, isolate lymphatic cells that  may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24). It is disclosed that the mouse are immunized with human IL-4R by direct injection of purified antigen in an adjuvant or indirectly To the extent that Stevens et al. describe a method to immunized a transgenic mouse to isolate cell, nucleic acid encoding IgH, the rejection is applicable to the instant case. Applicants' selective et reading of Stevens et al. ignores the teachings of the primary reference of Murphy. There is no requirement for Stevens to teach that which is clearly taught and claimed by Murphy. Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings to use the mouse previously published patent or publication in a method of isolating a polypeptide comprising a human immunoglobulin (Ig) variable region of an antigen-specific antibody, and/or nucleic acid encoding a polypeptide or isolating a cell that comprises nucleic acid encoding an antigen-specific antibody as disclosed by Stevens Patent, with a reasonable expectation of success, at the time of the instant invention. Thus, the claims of instant application encompass the method of 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MORRISON S.L., et al. “Vectors and Approaches for the Eukaryotic Expression of Antibodies and Antibody Fusion Proteins” Antibody Engineering, 2nd Edition, Chapter 9, Edited by Carl A. K., Borrebaeck NY Oxford; Oxford University Press, 1995, 31 pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632